       Case 3:17-cv-01720-JWD-RLB                  Document 131    10/02/20 Page 1 of 14




                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

MICHAEL McCLANAHAN, et al.

v.                                                        No. 17-cv-01720-JWD-RLB

SCOTT WILSON, et al.

            TRIAL BRIEF SUBMITTED BY DEFENDANT, SCOTT WILSON,
             IN HIS OFFICIAL CAPACITY AS MAYOR PRO TEMPORE OF
              CITY OF BATON ROUGE/PARISH OF EAST BATON ROUGE

MAY IT PLEASE THE COURT:

        This matter is set for trial to begin on October 19, 2020, conducted via ZOOM. Defendant,

Scott Wilson, in his official capacity as Mayor Pro Tempore of City of Baton Rouge/Parish of East

Baton Rouge (hereinafter Mayor Pro Tem Wilson), submits this trial brief timely.

                                         Motion To Dismiss

        Pending before the Court with a request for expedited hearing and to be decided in advance

of trial is Motion To Dismiss (Doc 121) filed by Mayor Pro Tem Wilson on September 30, 2020.

Also pending is a request for expedited hearing (Doc 122) and a request for leave to file

memorandum in support of the request for expedited hearing (Doc 125).

        In as much as a favorable ruling on the Motion To Dismiss will resolve the case in its entirety

and obviate the need for a trial on October 19, 2020, Defendant will brief the motion to dismiss here

first. Because the motion challenges subject matter jurisdiction, defendant believes the law requires

a decision thereof prior to trial on the merits.

Procedural Background for Motion To Dismiss

        The First Amended Complaint (Doc 2) was filed on December 12, 2017 by three plaintiffs,


                                                    -1-
       Case 3:17-cv-01720-JWD-RLB              Document 131        10/02/20 Page 2 of 14




Michael McClanahan, Eugene Collins and Gary Chambers. Named as defendants were “Defendant

Scott Wilson (in his official capacity) and the City of Baton Rouge (collectively Defendants)”. (Doc

2, ¶ 1) In describing Scott Wilson’s official capacity in ¶ 19, Councilman Wilson is described as

Mayor Pro Tempore of the Metro Council. Paragraph 20 describes Defendant City of Baton Rouge

as a political subdivision of the State of Louisiana with the city’s governing authority consolidated

with the government of East Baton Rouge Parish (“City Parish”).

       The case is an action brought under 42 U.S.C. § 1983 seeking declaratory relief against both

Defendants declaring that the “removal” of plaintiffs from making public comments at a Metro

Council meeting on May 10, 2017 was a constitutional violation. Plaintiffs also seek an award of

costs and attorney fees. (Doc 2, Prayer For Relief)

       On August 5, 2020, plaintiffs filed Motion For Partial Dismissal With Prejudice (Doc 104).

In the motion, plaintiffs represented that they decided to dismiss their claims against the Defendant,

City of Baton Rouge/Parish of East Baton Rouge (“City Parish”), with prejudice. The motion further

represented that “Plaintiffs will reserve any and all rights they have against Defendant, Scott

Wilson.” (Doc 104, ¶ 1) By Order (Doc 105) signed August 6, 2020, this Court granted the

requested relief. The pertinent part of the Court’s Order (Doc 105) reads:

               IT IS ORDERED, ADJUDGED AND DECREED that all claims of
               the Plaintiffs, Michael McClanahan, Gary Chambers, and Eugene
               Collins against the Defendant, City of Baton Rouge/Parish of East
               Baton Rouge be are hereby dismissed, with prejudice.
               (Emphasis added)

Argument on Motion To Dismiss

The Two Defendants In This Case Are the Same Party

       A suit against a government official in his official capacity is the equivalent of filing suit


                                                 -2-
       Case 3:17-cv-01720-JWD-RLB               Document 131        10/02/20 Page 3 of 14




against the government entity of which the officer is the agent. Monell v. New York City Dept. Of

Social Serv. of City of New York, 436 U.S. 691, n. 55, 98 S.Ct. 2018, 56 L.Ed.2d 661 (1998). In

Lebebure v. Bocker, 390 F.Supp.3d 729, 753-754, Judge Dick of this Court found, “Accordingly,

the claims against the DA in his official capacity are, in effect, claims against the municipal entity

he represents which is the West Feliciana Parish District Attorney’s office.”

       In Kentucky v. Graham, 105 S.Ct. 3099, 3105 (1985), the United States Supreme Court

defined the differences between personal and official capacity actions:

               Personal-capacity suits seek to impose personal liability upon a
               government official for actions he takes under color of state law. See,
               e.g., Scheuer v. Rhodes, 416 U.S. 232, 237-238, 94 S.Ct. 1683, 1686-
               1687, 40 L.Ed.2d 90 (1974). Official-capacity suit, in contrast,
               “generally represent only another way of pleading an action against
               an entity of which an officer is an agent.” Monell v. New York City
               Dept. of Social Services, 436 U.S. 658, 690, n. 55, 98 S.Ct. 2018,
               2035, n. 55, 56 L.Ed.2d 611 (1978). As long as the government entity
               receives notice and an opportunity to respond, an official-capacity suit
               is, in all respects other than name, to be treated as a suit against the
               entity. Brandon, supra, 469 U.S., at 471-472, 105 S.Ct. at 878. It is
               not a suit against the official personally, for the real party in interest
               is the entity.

       When a plaintiff asserts claims against both a municipal entity and a municipal officer in his

or her official capacity, the Fifth Circuit has held that the official capacity claim is “redundant” to

the municipal entity claim. See Sanders-Burns v. City of Plano, 594 F.3d 366, 373 (5th Cir. 2010)

noting that plaintiff’s § 1983 claims against a governmental entity “render[ed] any official capacity

claim against an employee of that entity redundant”. Courts throughout the country have in many

instances dismissed the official capacity claim and allowed the case to proceed to trial against the

legal entity usually because the legal entity, which is responsible for the official’s actions, remains

a defendant. In none of those cases that undersigned counsel has read, or even those furnished to


                                                  -3-
       Case 3:17-cv-01720-JWD-RLB                Document 131        10/02/20 Page 4 of 14




him by opposing counsel in a September 30, 2020 email, was the redundant defendant dismissed

with prejudice as is the case before this Court. It is the dismissal with prejudice of the legal entity

itself that occasions this motion to dismiss and is fatal to plaintiffs’ case.

Dismissal of City Parish Deprives Plaintiffs of A Source of Recovery

        Although there are many cases to be found dismissing (without prejudice) a redundant

defendant in a governmental entity and official capacity suit, it is usually the official capacity party

that is dismissed while the government entity remains a party to the proceeding. Perhaps this is so,

because “Only in an official-capacity action is a plaintiff who prevails entitled to look for relief, both

on the merits and for fees, to the governmental entity.” Kentucky v. Graham, 473 U.S. 159, 171

(1985). However, in this case where plaintiffs have dismissed with prejudice any claims against the

municipal entity, it appears they will have no source from which to recover any judgment on the

merits or for attorney fees in the remaining official capacity suit alone.

Dismissal With Prejudice Is A Final Judgment On the Merits

        The Fifth Circuit has held that a dismissal with prejudice is a final judgment on the merits.

Brooks v. Raymond Dugat Co. L.C., 336 F.3d 360, 362 (5th Cir. 2003). See Schwartz v. Folloder,

767 F.2d 125, 130 (5th Cir. 1985), “Dismissal of an action with prejudice is a complete adjudication

of the issues presented by the pleadings and is a bar to further action between the parties. An

adjudication in favor of the defendants, by court or jury, can rise no higher than this.” And “[A]

dismissal with prejudice that has the effect of a final adjudication on the merits favorable to the

defendant.” (Citations omitted.)

        The dismissal with prejudice of all claims of the plaintiffs against the City of Baton

Rouge/Parish of East Baton Rouge, the municipal entity of which Scott Wilson is an official, is a


                                                   -4-
       Case 3:17-cv-01720-JWD-RLB              Document 131        10/02/20 Page 5 of 14




complete adjudication of the claim against the municipal entity and the redundant claim against Scott

Wilson in his official capacity. There being a complete adjudication on the one and similar claim,

whether made against the municipal entity or the official capacity officer of the municipal entity,

nothing remains for trial by this Court.

       The case law simply holds that you do not have to sue both, that suit against one is suit

against the other, as they are considered the same entity. And because they are the same entity, it

follows that a dismissal with prejudice (deemed an adjudication on the merits or final judgment

against one) is a dismissal with prejudice of the other.

The Plaintiffs’ Claim Against Scott Wilson, in his official capacity as Mayor Pro Tempore,
City of Baton Rouge/Parish of East Baton Rouge, Should Be Dismissed

       Despite plaintiffs’ attempt to reserve their claims against Scott Wilson, there is no such claim

to reserve. The only claims made against Scott Wilson were made against Scott Wilson “in his

official capacity”. As such, these official capacity claims are the same as the claims made against

the entity, City of Baton Rouge/Parish of East Baton Rouge, nothing more than a mere redundancy.

And the claims against the City of Baton Rouge/Parish of East Baton Rouge having been dismissed

with prejudice, a final judgment has been rendered both as to Scott Wilson, in his official capacity

as Mayor Pro Tempore of the City of Baton Rouge/Parish of East Baton Rouge, and the City of

Baton Rouge/Parish of East Baton Rouge; and no claim remains to be reserved. A dismissal of the

claims against Scott Wilson in his official capacity follows by operation of law; all that remains is

for this Court to recognize such by granting this motion to dismiss.

Grounds For Motion

       This situation is so unusual, it was at first difficult to determine what procedural rule best



                                                 -5-
       Case 3:17-cv-01720-JWD-RLB              Document 131        10/02/20 Page 6 of 14




serves as the basis for the motion. Res judicata at first seemed the most obvious but res judicata

appears only applicable to a second cause of action. It could be a F.R.Civ.P. 41(b) involuntary

dismissal for failure to prosecute (by dismissing the same claim with prejudice). It could be a Rule

12(b) motion for lack of subject matter jurisdiction for mootness as all claims have been dismissed

with prejudice and no case or controversy remains, depriving this Court of subject matter

jurisdiction.

Motion For Involuntary Dismissal Under F.R.Civ.P. 41(b)

        Rule 41(b) “Involuntary Dismissal” provides in part: “If the plaintiff fails to prosecute..., a

defendant may move the action or any claim against it.”

        Thought not the usual situation of “failure to prosecute”, the failure to prosecute here arose

from the voluntary dismissal with prejudice of the same claim as the claim against Scott Wilson,

in his official capacity, the claim against the other defendant, City of Baton Rouge/Parish of East

Baton Rouge, the legal entity of which Scott Wilson is an official.

        The jurisprudence has long held that no precise rule can be laid down as to what

circumstances justify a dismissal for failure to prosecute but the procedural history of each case must

be examined to make such determination. See Davis v. Operation Amigo, Inc., 378 F.2d 101, 103

(10th Cir. 1967) and Sander Manufacturing Company v. Rohn Haas Company, 298 F.2d 41, 43 (7th

Cir. 1962).

        The position advanced by Scott Wilson here is that the dismissal with prejudice of plaintiffs’

claims against City of Baton Rouge/Parish of East Baton Rouge was based on the plaintiffs’

voluntary decision to fail to prosecute those claims. Since the claims against the City of Baton

Rouge/Parish of East Baton Rouge, are claims that the plaintiffs failed to prosecute and dismissed


                                                  -6-
       Case 3:17-cv-01720-JWD-RLB               Document 131        10/02/20 Page 7 of 14




with prejudice, the claims against Scott Wilson in his official capacity are subject to being dismissed

with prejudice as well, based on that same failure to prosecute under F.R.C.P. 41(b). The fact that

no other case may have used the same interpretation for failure to prosecute for such a dismissal does

not make it improper or unavailable. The unusual circumstances present here are caused by the

plaintiffs dismissing with prejudice only one of the two identical cases, and dismissing only against

the only party capable of providing them any relief.

Motion To Dismiss - Mootness

        This motion to dismiss on the grounds of mootness is properly filed under Rule 12(b)(6) as

an objection to subject matter jurisdiction.

                “‘Mootness is the doctrine of standing in a time frame. The requisite
                personal interest that must exist at the commencement of litigation
                (standing) must continue throughout its existence (mootness).’ Ctr.
                For Individual Freedom v. Carmouche, 449 F.3d 655, 661 (5th Cir.
                2006) (quoting U.S. Parole Comm’n v. Geraghty, 445 U.S. 388, 397,
                100 S.Ct. 1202, 63 L.Ed.2d 479 (1980)). If a case has been rendered
                moot, a federal court has no constitutional authority to resolve the
                issues that it presents. In Re Scruggs, 392 F.3d at 128. Therefore,
                before considering any other matters raised by the parties, we are
                obliged to ‘resolve the outstanding question as a threshold matter of
                jurisdiction.’ Cole v. Gen. Motors Corp., 448 F.3d 717, 721 (5th Cir.
                2007).

        “A claim becomes moot ‘when the issues presented are no longer ‘live’ or the parties legally

lack a legally cognizable interest in the outcome.’” Smith v. Winter, 782 F.2d 508, 510 (5th Cir.

1986), citing Powell v. McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 1951, 23 L.Ed.2d 491, 502

(1969). In Smith v. Winter, the Fifth Circuit found a claim for injunctive relief to prevent an election

which had already occurred to be moot. See also Hogan v. Mississippi University for Women, 646

F.2d 1116, 1117 (5th Cir. 1981), dismissing as moot an appeal denying an injunction sought for



                                                  -7-
       Case 3:17-cv-01720-JWD-RLB               Document 131         10/02/20 Page 8 of 14




admission for the Spring 1981 semester which semester had ended. Likewise a dismissal with

prejudice of the identical claim moots the existence of the redundant claim.

       This mootness exception to subject matter jurisdiction could not have been filed prior to

filing an answer as the proceeding against Scott Wilson in his official capacity as Mayor Pro

Tempore of City of Baton Rouge/Parish of East Baton Rouge was not moot at that time. The claim

against Wilson in his official capacity only became moot, became deprived of a case or controversy,

and then suffered with the lack of lack subject matter jurisdiction once the exact same claim, the

redundant claim against the municipal entity, was dismissed with prejudice.

The Motion To Dismiss Should Be Granted and Trial Cancelled

       The plaintiffs’ claims against Scott Wilson filed against him in his official capacity as Mayor

Pro Tempore of City of Baton Rouge/Parish of East Baton Rouge (the only claims against Mr.

Wilson raised in this proceeding) are equal to, redundant to, and the same as the claims raised against

the City of Baton Rouge/Parish of East Baton Rouge, the legal entity he is an official of. The

dismissal of the plaintiffs’ claim against City of Baton Rouge/Parish of East Baton Rouge with

prejudice is a final adjudication of the claims against not only the City of Baton Rouge/Parish of East

Baton Rouge, but also a final adjudication of the claims against the same entity, Scott Wilson in his

official capacity. This Court lacks subject matter jurisdiction. No claims remain to be litigated; no

entity remains to satisfy any judgment rendered; and it is respectfully submitted that all claims

against Scott Wilson, in his official capacity, should be dismissed with prejudice.

                                           Applicable Law

Plaintiffs’ Burden of Proof

       It appears that plaintiffs base their claims and the facts they believe they need to prove at trial


                                                  -8-
       Case 3:17-cv-01720-JWD-RLB              Document 131        10/02/20 Page 9 of 14




on Heaney v. Roberts, 846 F.3d 795 (5th Cir. 2017). The case is procedurally distinguishable, as the

official presiding at the meeting of the Gretna City Council, defendant Christopher Roberts was sued

in his individual capacity, and defendants, Jefferson Parish and the City of Gretna, were sued as

vicariously liable.

       In the case before the Court, Scott Wilson is sued in his official capacity as Mayor Pro

Tempore of the City of Baton Rouge, Parish of East Baton Rouge, equivalent to, redundant to and

the same as suing the entity itself, City of Baton Rouge/Parish of East Baton Rouge. (See Doc 121-

1).

       Monell v. Dept. of Social Services of the City of New York, 98 S.Ct. 2018 (1978), throws a

kink in the plaintiffs’ limited evaluation of the Heaney case. “A plaintiff asserting a Section 1983

claim against a municipal official in his official capacity or a Section 1983 claim against a

municipality ‘must show that the municipality has a policy or custom that caused his injury. To

establish official policy, plaintiff must prove any of the following: 1. A copy, statement, ordinance,

regulation, or decision that is officially adopted and promulgated by the municipality’s law making

officers or by an official to whom the lawmakers have delegated the policy making authority; or 2.

A persistent, widespread practice of the officials or employees, which although not authorized by

officially adopted and promulgated policy, is so common and well settled as to constitute a custom

that fairly represents municipal policy. Actual or constructive knowledge of such custom must be

attributable to the governing body of the municipality or to an official to whom that body had

delegated policy making authority.” See Lefebure v. Boeker, 390 F.Supp.3d 729, 754 (U.S. D.Ct.

M.D. La 6/25/19).

       Plaintiffs cannot sustain this burden of proof. Plaintiffs have not identified an express policy


                                                 -9-
       Case 3:17-cv-01720-JWD-RLB              Document 131         10/02/20 Page 10 of 14




that led to the alleged deprivation of their constitutional rights, or an express policy of shutting down

black people and allowing white people to talk (ridiculous to assume the council would ever adopt

such a policy.)

        The only policy that will be shown is the council’s adherence to the Open Meetings Law,

referenced in the Plan of Government, which Open Meetings Law is not intended to give the public

a chance to address the council on issues unrelated to those being discussed at the meeting and which

provisions do not prohibit the removal of persons or persons who willfully disrupt a meeting to the

extent that orderly conduct of the meeting is seriously compromised. The open meetings law is not

violated by removing plaintiffs for talking off topic on specific agenda items.

        The May 10, 2017 meeting, particularly with respect to the “removal” of the three plaintiffs

for speaking off topic during the public comment time for a particular agenda Item, was conducted

in accordance with the City and Parish Ordinances, the Plan of Government, the Open Meetings

Law, as well as Louisiana Attorney General opinions authorizing the actions taken.

        § 4.05 of the Plan of Government for the City of Baton Rouge/Parish of East Baton Rouge

requires the President Pro Tempore to preside over meetings of the Metropolitan Council with the

right to speak and vote. Further, § 1:7(a) of the Code of Ordinances permits members of the public

to speak “on any item included in the agenda.”

        The City/Parish, its Metropolitan Council, and the chairman of that Council, are required to

abide by state law, including Louisiana’s Open Meetings Law.

        Baton Rouge Code of Ordinances, § 1.7(a), makes explicit reference to La. R.S. 42:5(D), a

component of the Open Meetings Law (since redesignated as La. R.S. 42:14(D)). It provides in

relevant part:


                                                  -10-
      Case 3:17-cv-01720-JWD-RLB              Document 131        10/02/20 Page 11 of 14




               Except school boards, which shall be subject to R.S. 42:15, each
               public body conducting a meeting which is subject to the notice
               requirements of R.S. 42:19(A) shall allow a public comment period
               at any point in the meeting prior to action on an agenda item upon
               which a vote is to be taken. The governing body may adopt
               reasonable rules and restrictions regarding such comment period.
               (emphasis added)

       Several Attorney General Opinions have addressed the subject.

               In answer to your second question, it is the opinion of this office that
               the intent of this statute is to afford the public a right to comment on
               issues being discussed at each particular meeting. It is not intended
               to give the public a chance to address the council on issues
               unrelated to those being discussed at the meeting. Items subject to
               public comment include those items found on the agenda and items
               added to the agenda by the board during the meeting. Therefore, the
               public comment requirement of La. R.S. 42:5(D), generally applies
               to agenda items only (emphasis added). See La. Atty. Gen. Op. No.
               01-367, 2002 WL 242016.

       “Although La. R.S. [42:14] clearly provides for public comment, this right has been

interpreted to apply only to a public body’s consideration and deliberation of agenda items. See, La.

Atty. Gen. Op. No. 08-0325, 2009 WL 685303.

       As opined by the Attorney General, there are hazards involved in taking up items not properly

noticed on the Agenda, because doing so risks the type of “subterfuge” that may defeat the purposes

of the Open Meetings Law. See, La. Atty. Gen. Op. No. 08-0325, 2009 WL 685303.

       Finally, while the Open Meetings Law broadly provides for members of the public to attend

all public meetings, there are exceptions. Per La. R.S. 42:17(C):

               The provisions of this Chapter shall not prohibit the removal of any
               person or persons who willfully disrupt a meeting to the extent that
               orderly conduct of the meeting is seriously compromised.
               (emphasis added)

       The Louisiana Attorney General, in response to a request for clarification from Mr. John


                                                -11-
       Case 3:17-cv-01720-JWD-RLB              Document 131         10/02/20 Page 12 of 14




Diasselliss, Asst. District Attorney for St. John the Baptist Parish, clarified the right of the Chairman

of a public meeting to order the removal of an individual who refuses to comply with the Chair’s

orders:

                 Considering this provision, it is the provision of this office that a
                 person or person, even an appointed or elected official, who willfully
                 disrupt a meeting to an extent that orderly conduct of the meeting is
                 seriously compromised may be removed, by lawful force if necessary.
                 Under these circumstances, the open meetings law is not violated
                 by removing the disruptive person or official from the meeting.
                 (emphasis added) See, La. Atty. Gen. Op. No. 91-19, 1991 WL
                 57273.

          President Pro Tempore Wilson, as chair of the Metropolitan Council meeting on May 10,

2017, had an extraordinary obligation to ensure the meeting was conducted in accordance with City

and Parish Ordinances, the Plan of Government, and the Open Meetings Law. The evidence at trial

will show that he did so on May 10, 2017.

          As discussed by the Fifth Circuit in Heaney v. Roberts, 846 F.3d 795 (5th Cir. 2017), the

Constitutional right at issue in a viewpoint discrimination claim is the First Amendment right to be

free from viewpoint discrimination in a limited public forum. The meeting of the Metropolitan

Council qualifies as a limited public forum. The government can restrict or regulate speech in a

limited public form “as long as the regulation ‘(1) does not discriminate against speech on the basis

of viewpoint and (2) is reasonable in light of the purpose served by the forum’.” A claim of

viewpoint discrimination in contravention of the First Amendment requires a plaintiff to show that

the defendant acted with a viewpoint discriminatory purpose.

          The Fifth Circuit held in Heaney v. Roberts, supra, 802, “If Heaney were to have violated

a reasonable restriction, such as a topic or time constraint, there would be no constitutional



                                                  -12-
       Case 3:17-cv-01720-JWD-RLB              Document 131        10/02/20 Page 13 of 14




violation.” The evidence will show that each plaintiff violated a reasonable restriction, each plaintiff

was not discussing the agenda item but rather talking off topic. Accordingly, no constitutional

violation can be found by the Court. The Fifth Circuit even goes on to state that “No violation

occurs when the same result would have occurred in the absence of any illegitimate motive.” It is

only if a plaintiff was not silenced for violating a reasonable restriction that the First Amendment

claim would turn on the Mayor Pro Tempore’s motive or intent. But since this case is against Scott

Wilson in his official capacity, plaintiffs must first demonstrate a policy or custom of the City/Parish

that caused the alleged constitutional violation. Failing that showing, the case must be dismissed.

        The plaintiffs’ case fails in so many instances:

        1.      The dismissal with prejudice of the plaintiffs’ claims against the City of Baton

                Rouge/Parish of East Baton Rouge with prejudice is an adjudication on the merits

                and results in the dismissal with prejudice of the plaintiffs’ claims against Scott

                Wilson in his official capacity.

        2.      The dismissal with prejudice of the claims against the City of Baton Rouge/Parish

                of East Baton Rouge with prejudice is tantamount to an adjudication on the merits

                and deprives plaintiffs of an entity that can be responsible for liability, against whom

                a declaratory judgment can be rendered and who can be responsible for payment of

                attorney fees, costs or expenses of plaintiffs.

        3.      The dismissal of the plaintiffs’ claims against the City of Baton Rouge/Parish of East

                Baton Rouge with prejudice renders plaintiffs’ claims against Scott Wilson in his

                official capacity moot and deprives this Court of subject matter jurisdiction.

        4.      The dismissal with prejudice of plaintiffs’ claims against City of Baton


                                                   -13-
Case 3:17-cv-01720-JWD-RLB           Document 131        10/02/20 Page 14 of 14




      Rouge/Parish of East Baton Rouge is an adjudication on the merits and equates to a

      failure to prosecute the redundant claim against defendant Scott Wilson in his official

      capacity so as to call for involuntary dismissal under F.R.C.P. 41(b).

5.    Plaintiffs will be unable to fulfill the requirements of Monell and be unable to show

      that the City of Baton Rouge/Parish of East Baton Rouge has an official policy or

      persistent widespread common and settled custom that caused their injury.

6.    The requirements of the Plan of Government, Code of Ordinances and Open Meeting

      Law establish reasonable restrictions by limiting public comment on agenda items

      to the topic on the agenda.

7.    Plaintiffs were removed from the podium for failing to address the agenda item and

      for speaking off topic; plaintiffs were in effect silenced for violating a reasonable

      restriction.

8.    The off topic restriction is reasonable to regulate speech in a public forum - it does

      not discriminate against speech on the basis of viewpoint and is certainly reasonable

      in light of the purpose served by the forum.

                                     Respectfully Submitted:

                                     s/Celia R. Cangelosi
                                     CELIA R. CANGELOSI
                                     Bar Roll No. 12140
                                     5551 Corporate Blvd., Suite 101
                                     Baton Rouge, LA 70808
                                     Telephone: (225) 231-1453
                                     Facsimile: (225) 231-1456
                                     Email: celiacan@bellsouth.net
                                     Attorney for Scott Wilson, in his official capacity as
                                     Mayor Pro Tempore, City of Baton Rouge, Parish of
                                     East Baton Rouge


                                       -14-
